Citation Nr: 1003399	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  98-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a fracture of the left tibia and fibula.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a fracture of the left femur and 
intertrochanteric hip, postoperative.

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.

5.  Entitlement to an initial compensable rating for right 
trapezial fracture, prior to May 2, 2007.

6.  Entitlement to a rating in excess of 10 percent for right 
trapezial fracture, from May 2, 2007.


7.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to 
December 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for various disabilities, as listed under the ISSUES..  

In a June 2006 rating decision, the RO increased the 
disabilities for residuals of a fracture of the left femur 
and intertrochanteric hip, postoperative, and degenerative 
disc disease of the lumbosacral spine, to 20 percent 
respectively effective from the date of service connection, 
January 1997.  

In December 2006, the Board remanded the issues listed on the 
front page of this decision for additional action.  

In a July 2007 rating decision, the RO increased the 
disability rating for traumatic arthritis of the left wrist 
to 10 percent effective from the date of service connection, 
January 1997, and to 10 percent for right trapezial fracture, 
effective May 2, 2007.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of higher ratings remains in appellate status.

In August 2008, the Board again remanded the issues listed on 
the front page of this decision for additional action.  

The Board notes that the matter of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
has been raised in the record.  The Board refers this matter 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease (COPD), claimed as 
chest pain, is attributable to service.  

2.  The Veteran's residuals of a fracture of the left tibia 
and fibula do not cause more than moderate impairment of 
function.  

3.  The Veteran's residuals of a fracture of the left femur 
and intertrochanteric hip, postoperative, do not cause more 
than moderate impairment of function.  

4.  From May 9, 2006, but not prior to that time, the 
Veteran's degenerative disc disease of the lumbosacral spine, 
causes severe limitation of motion, but not separate 
neurological impairment, ankylosis of the spine, or 
incapacitating episodes.

5.  The Veteran's right trapezial fracture did not result in 
limitation of motion prior to May 2, 2007.

6.  The Veteran's right trapezial fracture, from May 2, 2007, 
causes limitation of motion, but no neurological impairment.

7.  The Veteran's traumatic arthritis of the left wrist has 
caused limitation of motion, but no neurological impairment.


CONCLUSIONS OF LAW

1.  COPD was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left tibia and fibula have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Code 5262 
(2009).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left femur and 
intertrochanteric hip, postoperative, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a Diagnostic Code 5255 (2009).

4.  As of May 9, 2006, but not prior, the criteria for a 
rating of 40 percent for degenerative disc disease of the 
lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5292 (2002).

5.  The criteria for a compensable evaluation for right 
trapezial fracture, prior to May 2, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a Diagnostic Code 5010-5215 (2009).

6.  The criteria for a rating in excess of 10 percent for 
right trapezial fracture, from May 2, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a Diagnostic Code 5010-5215 (2009).

7.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left wrist have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a Diagnostic Code 5010-5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in November 2004, January 2007, December 
2008, and July 2009, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  Further, the service connection claim 
is being granted, so there is no prejudice in that regard.  

With regard to the increased-rating claims, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court)held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

In this case, as noted, there was no VCAA notice before 
service connection was granted.  However, the subsequent VCAA 
notices specifically addressed the claims for higher ratings.  
These notices were legally sufficient and VA's duty to notify 
in this case has been satisfied.  In any event, the Board 
finds that any deficiency in the notice to the claimant or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, identified private medical 
records, and Social Security Administration (SSA) records, 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The examinations are adequate as the examiner 
reviewed the pertinent history, examined the Veteran, 
discussed current symptoms, and provided rationale.  
Therefore, the examinations in this case are adequate upon 
which to base a decision.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by the record.  The 
records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Service Connection for a Disability Manifested by Chest 
Pain

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the Veteran's service treatment records reflect 
complaints of chest pain.  However, cardiac evaluations were 
normal.  

Post-service records do not show that the Veteran has a 
cardiac disability which is related to service; however, he 
does have respiratory impairment which competent evidence 
establishes is so related.  

June 1995 VA outpatient records showed that the Veteran was a 
cigarette smoker.  

In April 1997, the Veteran was afforded a VA examination.  At 
that time, no cardiovascular or respiratory disability was 
indicated.  An electrocardiogram (EKG) was performed which 
was normal.  

June and July 1997 VA records reflect that the Veteran 
attended a smoking cessation group.  

A review of the SSA records shows that the Veteran was 
admitted to a private facility in April 2005 with complaints 
of chest pain; however, his complaints were determined to be 
atypical and there were no significant findings on EKG.  He 
was educated on how to quit smoking.  He was seen the next 
month for follow-up and his EKG was normal.  

January 2006 private medical records showed via x-ray that 
the Veteran had pneumonia as well as COPD.  It was noted that 
the Veteran was a smoker.  In July 2007, his friend, A.W., 
indicated that the Veteran had problems breathing and used an 
inhaler.  

In May 2007, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that he began having chest 
pain in 1994, following a motor vehicle accident.  He also 
had shortness of breath which occurred with exertion and was 
relieved when he used an inhaler.  The Veteran also indicated 
that he had fatigue and dizziness.  There was no syncope, 
history of cardiac illnesses, including myocardial 
infarction, or congestive heart failure.  Physical 
examination, x-rays, exercise stress test, and pulmonary 
function testing were performed.  Cardiac disability was not 
shown; however, the Veteran had possible early obstructive 
pulmonary impairment.  The diagnosis was COPD which was not 
responsive to bronchodilators.  The examiner indicated that 
the chest pain was not cardiac in original.  The EKG was 
negative and the exercise stress test did not reveal any 
changes suggestive of coronary artery disease.  The examiner 
opined that the chest pain was probably related to his COPD, 
which was mild.  The examiner further opined that the COPD 
was at least as likely as not attributable to his service in 
the military.  

In February 2009, the Veteran was afforded a VA mental 
disorder examination.  It was noted that the Veteran began 
smoking during military service and had continued smoking 
cigarettes for the next 28 years.  He then attended a smoking 
cessation class three years ago and quit smoking.  The 
examiner did not feel that the Veteran had nicotine 
dependence.  The examiner also did not feel that the x-rays 
showed active pulmonary disease.  

However, the Veteran was also afforded a VA respiratory 
examination which included a review of the claims file and 
the conduct of pulmonary function tests.  As such, this 
examination is more probative as to the matter of current 
respiratory impairment.  After reviewing the claims file, the 
pulmonary function tests, and the rest of the records, the 
examiner opined that it was quite likely that the Veteran's 
smoking started while he was in the service and he became 
addicted to nicotine and then continued to smoke.  The 
examiner did noted that the pulmonary function tests showed 
only very mild obstructive ling disease involving the small 
airways which was early stage COPD.  The examiner did not 
think that the complaints of chest pain were related to the 
COPD.  In a June 2009 addendum, this examiner again opined 
that the COPD did not cause the chest pain, but that the COPD 
was definitely related to tobacco use which began during 
military service.  

The Board notes that, depending on the date of claim, no 
current lung disorder related to in-service cigarette smoking 
may be granted service connection.  In VAOPGCPREC 19-97, the 
VA General Counsel (GC) addressed the question of under what 
circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  In that 
opinion, the GC stated that a determination of whether the 
Veteran is dependent on nicotine is a medical issue.  
Specifically, the GC held that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. § 
3.310(a), depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by a veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  

In this opinion, the GC noted that secondary service 
connection may be established, under the terms of 38 C.F.R. § 
3.310(a), only if a Veteran's nicotine dependence, which 
arose in service, and resulting tobacco use, may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.

In a May 5, 1997 memorandum from the VA Under Secretary for 
Health to the GC, the Under Secretary for Health affirmed 
that nicotine dependence may be considered a disease.  
Moreover, paragraph 5 of VA USB letter 20-97-14, from the 
Under Secretary for Benefits, addressed to all VBA offices 
and centers, directs that, in light of the Under Secretary 
for Health's opinion, the answer in all nicotine dependence 
cases on this issue is that nicotine dependence is a disease.  
Consistent with the Under Secretary of Health's opinion, the 
Board finds that nicotine dependence is a disease for 
purposes of VA benefits.  As such, a finding of nicotine 
dependence must be supported by competent medical evidence.  
VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision, however, only applies to claims filed after June 
9, 1998, and therefore, given the date of this claim, such 
ban does not apply to the Veteran's claim since it was 
received in January 1997.  

The Board notes that the Veteran's claim was for service 
connection for a disability manifested by chest pain.  
Although his claim was handled as a claim for cardiac 
impairment, the Board finds that it also encompassed a claim 
for respiratory impairment.  The Court recently found that 
the use of "condition(s)" in regulation 38 C.F.R. § 
3.159(a)(3) indicates that a single claim can encompass more 
than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope 
of the filed claim will be considered.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  The Board is cognizant of the 
conflicting medical opinions regarding whether current 
complaints of chest pain are related to the current diagnosis 
of COPD.  However, the medical opinions are both competent.  
Moreover, since there is competent evidence tending to show 
that chest pain is attributable to COPD, it is again 
reasonable that the Veteran's claim of service connection 
included a claim for respiratory impairment.  

As to the merits of that claim, one VA examiner opined that 
the Veteran did not have nicotine dependence; however, two 
other examiners opined that the Veteran's COPD is related to 
service.  In particular, the most recent VA opinion, which 
included the most thorough review of the record and pertinent 
respiratory testing, concluded that the Veteran had nicotine 
addiction which originated during military service and which 
caused his COPD.  The Board attaches the most significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, included 
an access to the accurate background of the Veteran, and 
included the pertinent respiratory testing.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen, 
supra.  

Accordingly, service connection for COPD is warranted.  

III.  Increased-Ratings Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the record shows that the Veteran had a left 
tibial rod removed in February 1997.  A few months later, in 
April 1997, he was afforded a VA examination.  At that time, 
the examiner identified multiple scars which did not cause 
damage to the underlying structures: an 8 centimeter well-
healed scar of the left distal anterior thigh, a 5 centimeter 
well-healed scar of the left patella, a 6 centimeter well 
healed traumatic scar of the right lower extremity anterior 
tibial, several small round well healed surgical scars of the 
left knee; an 11 inch well healed surgical scar of the left 
lateral hip; and a 4.5 centimeter well healed surgical scar 
of the left lateral knee.  All extremities exhibited full 
range of all extremities except for the left knee which 
exhibited motion of zero to 90 degrees of flexion with 
positive effusion of the left knee.  There was also stiffness 
and crepitus of the left knee.  However, McMurray and drawer 
testing were negative.  The wrist exhibited full range of 
motion with no swelling, erythema, or deformity of any kind.  
The Veteran exhibited good strength in all extremities except 
the left lower extremity which seemed to have slightly 
decreased strength compared to the right extremity.

The spine was straight and also exhibited full range of 
motion.  There were positive paraspinal muscle spasms along 
the lumbar spine.  Straight leg raising was negative 
bilaterally.  Neurological testing did not reveal any 
abnormalities.  

X-rays of the left wrist revealed mild degenerative joint 
disease as well as findings suggesting of an old injury to 
the posterior aspect of the triangular carpal bone.  X-rays 
of the right wrist were normal.  X-rays of the lumbosacral 
spine revealed mild osteopenia, mild bi-concave deformity 
involving L2-5 vertebral bodies.  X-rays of the left knee 
revealed osteopenia, most likely post-traumatic; mild supra-
patellar effusion; mild degenerative joint disease, probably 
post-traumatic ; old healed fracture in the lateral tibial 
plateau; post-surgical change internal fixation of the femur 
and tibia with previous removal of fixation devices from the 
visualized tibia; healed fracture of the left femur with 
internal fixation with exuberant callous formation on the 
healed distal femoral fracture and on the greater trochanter 
with mild degenerative joint dise4ase of the left hip.  

The diagnoses were fracture of the right wrist and multiple 
fractures of the left lower extremity secondary to motorcycle 
accident with status post internal fixation of the left femur 
and left tibia with positive postoperative findings of well-
healed surgical scars as well as radiographic findings; 
chronic left hip arthralgia and left knee arthralgia with 
positive clinical and radiographic findings of traumatic 
arthritis; bilateral wrist arthralgia with positive 
radiographic findings of mild degenerative joint disease of 
the left wrist only; and chronic lumbosacral strain with 
positive clinical findings of muscular spasms.  

In a May 1997 rating decision, service connection was granted 
for the following: fracture of the left tibial plateau and 
distal tibia and fibula, postoperative, with a 20 percent 
rating assigned from January 1997; low back strain with a 10 
percent rating assigned from January 1997; fracture of the 
left femoral neck, femur mid-shaft and intertrochanter hip, 
postoperative, with a noncompensable rating assigned from 
January 1997; right trapezial fracture (wrist) with a 
noncompensable rating assigned from January 1997; and 
traumatic arthritis of the left wrist with a noncompensable 
rating assigned from January 1997.

In June 1998, a memorandum from the Internal Medicine Clinic 
of the Department oft eh Air Force indicated that the Veteran 
had had problems with his joints, wrist, and leg since a May 
1994 motorcycle accident, but other than occasional joint 
aches, he had never been documented as prevented from doing 
any activities and his musculoskeletal examination was 
normal.  

The Veteran was treated in February 1999.  At that time, his 
wrists had symmetrical range of motion without obvious 
discomfort.  The left lower extremity was significant for 
multiple well healed surgical scars.  The left knee exhibited 
5 degrees of flexion contracture with further flexion 
possible to 115 degrees.  There was pseudolaxity to cause 
stress with a  definite endpoint.  He had some diffuse 
lateral joint line tenderness.  There was 1- Lachman's with 
firm end point.  There is no effusion or marked deformity of 
the left knee.  The left ankle was lacking 5 degrees of 
dorsiflexion when compared to the opposite side.  The left 
hip had pain-free motion.  X-rays of the wrists and the left 
femur and knee revealed post-traumatic changes at the 
scaphoid trapezial joint of the left wrist consistent with 
prior trauma.  The right wrist was unremarkable.  The left 
femur had a statically locked second generation 
intermedullary nail with an additional screw outside the nail 
into the transfixing what was apparently a nondisplaced 
femoral neck fracture.  All fractures had healed with a large 
wad of cellus about his femoral diaphyseal fracture.  There 
was some grade II heterotrophic ossification at the tip of 
the greeter trochanter and the femoral nail was recessed 
perhaps 1.5 centimeters from the frontal tip of the 
trochanter.  The left knee was significant for marked 
narrowing of the lateral compartment with depression and 
irregularity of the joint surface.  There was evidence of 
prior hardware placement and removal for lateral tibial 
plateau fracture and tibial nail still remained.  The 
diagnoses were post-traumatic intercarpal arthrosis, left 
wrist; post-traumatic gonoarthrosis of the left knee and 
retained hardware of the left femur.  

In September 2005, the Veteran was afforded a VA examination.  
Physical examination revealed that the Veteran had various 
scarring of the skin which was consistent with the prior 
medical report.  None of the scarring was indicated to be 
symptomatic to include any muscle wasting or herniation.  

Examination of the left hip revealed normal gait.  Flexion 
was estimated to 115 degrees.  Extension was approximately 30 
degrees.  Adduction was 20 degrees, abduction was 40 degrees, 
internal rotation was 20 degrees, and external rotation was 
40 degrees.  The veteran had pain at the endpoints of all 
motions.  Repetition was repeated and he had increasing pain 
with each repetition, with the range of motion remaining the 
same.  There were no obvious signs of fatigability, lack of 
endurance, or incoordination.  

Examination of the left knee revealed no heat or effusion.  
He had full extension to zero and flexion limited to 110 
degrees.  Repetition times 5 showed no signs of fatigability, 
lack of endurance or incoordination.  There was about the 
same amount of discomfort with the repetitions as there was 
to the first range of motion test.  The knee was stable and 
McMurray testing was negative.  

Examination of the wrists revealed no swelling or deformity.  
Both wrists extended to 70 degrees and flexed to 70 degrees.  
There was no pain.  Ulnar and radial deviation of both wrists 
was normal, radial at 20 and ulnar at 45.  Repetitions of 
these motions showed approximately the same range of motion 
with each repetition times 5 without any increasing pain, 
fatigability or lack of endurance.

Neurological testing revealed no deficits.  

X-rays were performed of the aforementioned joints.  The 
diagnoses were status post motor vehicle accident with 
fractures of the left tibia plateau, the left tibia, the left 
femur, and the right wrist, with all resulting in post-
traumatic arthritic changes.  The scars were noted to not 
interfere with any function.  The Veteran also had low back 
strain.  Although the left wrist was mentioned, there was no 
diagnosis given.  

On May 9, 2006, the Veteran's spine was examined.  The 
Veteran had a normal gait.  His posture was upright without 
tripoding.  His back had no abnormal curvature or muscular 
spasms.  There was no wasting in the lower extremity 
musculature.  The sensorium and EHL was symmetrical.  There 
was no bowel or bladder dysfunction.  Range of motion testing 
revealed forward flexion to 80 degrees with moderate pain.  
He had extension to 10-15 degrees at which point pain 
prevented further motion.  The lateral bending to the left 
and right were both approximately 25-30 degrees with pain at 
the end point.  Repetition was provided and the Veteran 
complained of having increasing pain with each successive 
repetition.  There were no obvious signs of fatigability, 
lack of endurance, or incoordination.  The Veteran was tender 
around the sacroiliac joints as well as L4-5.  A computerized 
tomography (CT) and showed a mild bulge at L4-5 and L5-S1.  

In a June 2006 rating decision, the RO increased the 
disabilities for residuals of a fracture of the left femur 
and intertrochanteric hip, postoperative, and degenerative 
disc disease of the lumbosacral spine, to 20 percent 
respectively effective from the date of service connection, 
January 1997.  

According to a private July 2006 medical record, the Veteran 
was given a walking cane for the diagnosis of inflammatory 
arthritis/polimiosis.  In addition, his friend, A.W., 
indicated that his medical conditions were worsening and his 
arthritis caused him pain when he walked to the extent that 
he now required a cane.  

In May 2007, the Veteran was afforded a VA examination.  At 
that time, the Veteran denied having any problems with his 
left wrist.  

With regard to the left hip, there was no tenderness noted on 
examination.  There was mo muscle atrophy or spasms.  There 
was no edema, erythema, or warmth.  Flexion was zero to 100 
degrees with pain from 60 to 100 degrees.  Extension was zero 
to 30 degrees with pain at 30 degrees.  Adduction was zero to 
25 degrees with no pain.  Abduction was zero to 45 degrees 
with pain from 25 to 45 degrees.  External rotation was zero 
to 60 degrees with pain at 60 degrees.  Internal rotation was 
zero to 40 degrees with pain at 40 degrees.  Repetition times 
3 produced increased pain with all motions.  However, there 
was no weakness, decreased endurance, or additional loss of 
motion.  

With regard to the right wrist, there was positive tenderness 
over the distal radius.  Dorsiflexion was zero to 55 degrees 
with pain at 55 degrees.  Palmar flexion was zero to 7o 
degrees with pain from 60 to 70 degrees.  Radial deviation 
was from zero to 20 degree with pain at 20 degrees.  Ulnar 
deviation was from zero to 35 degrees with pain at 35 
degrees.  Repetition times 3 produced increased pain with 
dorsiflexion, palmar flexion, radial, and ulnar deviation.  
There was no weakness, decreased endurance, or additional 
loss of motion.  

With regard to the back, there was positive tenderness over 
the lower lumbar vertebra and associated paraspinal muscles.  
There was no evidence of muscle atrophy or spasms.  There was 
no kyphosis or scoliosis.  Forward flexion was zero to 70 
degrees with pain from 25 to 70 degrees.  Extension was zero 
to 30 degrees with pain from 25-30 degrees.  Left lateral 
flexion was zero to 30 degrees with pain at 30 degrees.  
Right lateral flexion was zero to 30 degrees with pain at 25-
30 degrees.  Left lateral rotation was zero to 30 degrees 
with pain at 30 degrees.  Right lateral rotation was zero to 
30 degrees with pain at 30 degrees.  Repetition times 3 
produced increased pain, but no weakness, decreased 
endurance, or additional loss of motion.  Straight leg 
raising was positive bilaterally at 45 degrees.  Lesage's 
sign was negative bilaterally.  

X-rays of the tibia/fibula revealed remote post-traumatic 
changes in the distal third of the tibia and fibula with new 
bone formation on bone rarefaction.  An intramedullary screw 
was noted in the distal tibia.  X-rays of the right wrist 
revealed no evidence of acute skeletal injury, periosteal 
reaction or area of bone destruction.  There was deformity 
and sclerosis of the greater multiangulars.  Soft tissues 
were unremarkable.  

X-rays of the lumbosacral spine revealed that the cerebral 
alignment as well as the intervertebral space was essentially 
well preserved.  There was no evidence of fractures, 
compression deformities, or subluxation.  The pedicles were 
well preserved.  It was an essentially normal x-rays.  

X-rays of the left hip revealed postoperative changes with 
the presence of an intramedullary rod and transfixing screws 
through the greater trochanter into the femoral head in 
satisfactory position.  

X-rays of the left femur revealed postoperative changes with 
the presence of an intramedullary rod and transfixing screws 
through the proximal femur and femoral head.  The greater 
trochanter was deformed.  There was an abundant callous 
formation around the fracture site at the end of the 
diathesis.  There was no evidence of acute skeletal injuries.  

The diagnoses were post-traumatic arthritis secondary to 
motor vehicle accident involving the left knee, left hip, and 
right wrist, mildly disabling; status post fracture of the 
left tibial plateau, left tibia, left femur, with abundant 
callus formation, mildly disabling; chronic muscle strain of 
the paraspinous muscles of the lumbar spine area producing 
pain I the lumbosacral area, mildly disabling.  

In a July 2007 rating decision, the RO increased the 
disability rating for traumatic arthritis of the left wrist 
to 10 percent effective from the date of service connection, 
January 1997, and to 10 percent for right trapezial fracture, 
effective May 2, 2007.  

A.  Residuals of a Fracture of the Left Tibia and Fibula

The Veteran has been assigned a 20 percent rating under 
Diagnostic Code 5262.

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula and is therefore the most appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under this 
provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a brace.  With evidence of malunion of the 
tibia and fibula, a 30 percent evaluation is warranted with 
marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 10 
percent evaluation is warranted with slight knee or ankle 
disability.

The Veteran has been assigned a 20 percent rating based on  
moderate disability.  In order for a higher rating to be 
assigned, the evidence must show marked knee or ankle 
disability.

In order to evaluate if the knee or ankle has marked 
disability, consideration should be given to normal and 
abnormal function under the rating schedule.  Certain 
diagnostic codes are relevant as to that matter.  

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5271 evaluates the ankle disability based on 
limitation of motion. Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
Part 4, Code 5271.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

During the appeal period, severe disability was not 
demonstrated.  Range of motion was not limited to a 
compensable degree under the pertinent diagnostic codes.  
Even considering pain and other DeLuca factors, range of 
motion was not limited to a severe or marked degree for the 
left knee or left ankle.  Likewise, although there was 
effusion, stiffness, and crepitus of the left knee, the 
functional impairment was not restricted to a severe or 
marked degree.  See, for example, VA examinations dated April 
1997, February 1999, and September 2005.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
residuals of a fracture of the left tibia and fibula.

B.  Fracture of the Left Femur and Intertrochanteric Hip, 
Postoperative

The Veteran's left hip has been assigned a 20 percent rating 
under Diagnostic Code 5255.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 provide criteria for rating hip and thigh disabilities.  
Normal hip flexion is from zero to 125 degrees and normal hip 
abduction is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the left hip.

Diagnostic Code 5251 provides a 10 percent rating based on 
limitation of extension of the hip.  The Veteran is already 
receiving higher than a 10 percent rating; thus a higher 
rating is not available under this code.

Diagnostic Code 5252 provides a 40 percent rating where 
flexion of the hip is limited to 10 degrees.  A 30 percent 
rating is warranted where flexion is limited to 20 degrees, a 
20 percent rating is warranted where flexion is limited to 30 
degrees, and a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  In this case, the evidence does 
not reveal flexion is limited to 20 degrees or less such that 
a higher rating is warranted.  However, flexion, considering 
DeLuca factors, was limited to 100 degrees, at worse.  In 
sum, the Veteran's disability is not manifested by flexion 
limited to 20 degrees or the functional equivalent thereof.

Diagnostic Code 5253 provides a 10 percent rating for 
limitation of adduction, such that the legs cannot cross.  A 
20 percent rating is warranted for limitation of abduction of 
the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.  The Veteran is already 
receiving a 20 percent rating; thus a higher rating is not 
available under this code.

Under Diagnostic Code 5255, where there is malunion with 
moderate knee or hip disability, a 20 percent rating is 
warranted; and where malunion produces marked knee or hip 
disability, a 30 percent rating is assigned.  Still higher 
ratings are assignable for fracture of the surgical neck with 
false joint, or for fracture of the shaft or anatomical neck 
of the femur with nonunion, which the Veteran does not have.  

The Veteran also does not have marked knee or hip disability.  
As noted above, there is no marked left knee disability.  
With regard to the left hip, normal hip flexion ranges from 
zero to 125 degrees and normal hip abduction ranges from zero 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  As noted, at 
worse and considering DeLuca factors, flexion was limited to 
100 degree.  Abduction was limited to 25 degrees.  The 
Veteran still retains significant motion in his hip and knee.  
Although he has some limitation of motion in both areas with 
pain, this impairment is contemplated in the 20 percent 
rating for moderate impairment.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
fracture of the left femur and intertrochanteric hip, 
postoperative.



C.  Degenerative Disc Disease of the Lumbosacral Spine

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
Veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.

1.  Prior to September 23, 2002 changes

The RO assigned a 20 percent rating based on neurological 
impairment.  The records reflect that the Veteran 
demonstrated positive paraspinal muscle spasms.  

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating 
was the maximum rating under that code.  Range of motion was 
noted to be full.  Therefore, a higher rating was not 
warranted under this code.  

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Although there was a 
diagnosis of lumbosacral strain, there was not evidence of 
severe impairment and none of the listed criteria were shown.  

Effective prior to September 23, 2002, a 10 percent rating 
was provided for mild intervertebral disc syndrome with 
recurring attacks; a 20 percent rating was provided for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating was provided for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  As noted, the Veteran was 
assigned a 20 percent rating under this code.  However, a 
higher rating is not warranted as severe impairment was not 
shown.  There was no sciatic neuropathy or similar symptoms.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  Here, the evidence 
showed that the Veteran did not have ankylosis of the spine.  
Therefore, rating premised on ankylosis is not warranted.  

Diagnostic Code 5285 provides that vertebral fractures: With 
cord involvement, bedridden, or requiring long leg braces 
were 100 percent disabling.  Without cord involvement; 
abnormal mobility requiring neck brace (jury mast) were 60 
percent disabling.  In other cases, they were rates in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  In this case, while the Veteran had some deformity at 
L2-5 vertebral bodies, there were no vertebral fractures.  
Thus, a rating under this code is not warranted.  

2.  Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

The evidence during this rating period is consistent with the 
prior rating period, as noted above.  Although there was 
muscle spasm, there was no limitation of motion.  As such, 
separate ratings were not warranted.  In addition, there is 
no evidence of incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician.

3.  Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under Diagnostic Code 
5242, and intervertebral disc syndrome under 
Diagnostic Code 5243.

The Veteran's low back disability may also be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The 
Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine is rated as 100 
percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is 
rated as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine is rated as 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 
30 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 
rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height is rated as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months is rated as 60 
percent disabling.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months is rated as 40 percent disabling.

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months is rated as 20 percent disabling.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months is rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The question of separate ratings for any neurologic 
abnormalities under neurological codes must be addressed.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2009).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis. 3 8 C.F.R. § 4.124 
(2009).

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  

In this case, a rating in excess of 20 percent is warranted.  
Under the old version of the rating schedule, the Veteran 
demonstrated severe limitation of motion when DeLuca was 
considered based on his extension and flexion.  Likewise, 
under the new schedule, he also demonstrated limitation of 
flexion warranting a 40 percent rating.  

At worse, considering DeLuca, the Veteran demonstrated 
extension limited to 10 degrees which represented severe 
impairment on his May 9, 2006 VA examination.  Later, on a 
May 2007 VA examination, he demonstrated forward flexion of 
the lumbar spine to 25 degrees (since the Veteran had painful 
impairment demonstrated at that point).  Thus, the Veteran 
has "forward flexion of the thoracolumbar spine to 30 
degrees or less."  As such, a 40 percent rating is warranted 
on that basis.  Since severe impairment was initially shown 
on the May 2006 VA examination; thus, that is the appropriate 
effective date for the increase.  The 40 percent rating was 
the highest rating for limitation of motion under Diagnostic 
Code 5292.  Further, the Veteran does not have unfavorable 
ankylosis of the entire thoracolumbar spine, so a 50 percent 
rating is not warranted under the new rating schedule, 
either.  

Under the old code, a higher rating was not warranted based 
on neurological impairment under Diagnostic Code 5293.  On 
the pertinent examinations, the Veteran did not demonstrate 
neurological impairment, such as muscle spasms, sciatica, or 
similar findings.  The Veteran also did not have a vertebral 
fracture or ankylosis; therefore higher ratings were not 
warranted on those bases, either.  Under the subsequent 
versions of the rating schedule, separately ratable 
neurological impairment, as noted, to include any sciatica, 
bowel, or bladder impairment.  In addition, there were no 
incapacitating episodes, as defined by the rating schedule.  

Accordingly, a higher rating of 40 percent, but no more, is 
warranted from May 9, 2006, based on severe limitation of 
motion under Diagnostic Code 5292.  The Veteran's current 
rating was assigned under Diagnostic Code 5293.  However, the 
Board finds that the rating under Diagnostic Code 5292 is 
more advantageous to the Veteran.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

D.  Right and Left Wrist Disabilities

Prior to May 2, 2007, the Veteran was assigned an initial 
noncompensable rating for right trapezial fracture, prior to 
May 2, 2007.  From that date, a 10 percent rating was 
assigned.  The left wrist disability has been assigned a 10 
percent rating for the entire appeal period.  

Under Diagnostic Code 5215, limitation of motion of the wrist 
is rated.  A 10 percent rating is warranted for limitation of 
motion of the wrist (major or minor), such that dorsiflexion 
is less than 15 degrees or palmar flexion is limited in line 
with the forearm.  That is the highest schedular disability 
rating available under that Diagnostic Code.  See 38 C.F.R. § 
4.25.  

With regard to the right wrist, prior to May 2, 2007, 
limitation of motion was not shown.  As such, the non-
compensable rating was appropriate.  With regard to the 
rating fro May 2, 2007, for the right wrist, and for the 
entire appeal period for the left wrist, the Veteran is 
receiving the highest rating.

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
Veteran's case. 

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign a higher rating for either the right or left wrist 
disabilities.  For example, there is no evidence of 
peripheral nerve impairment so as to warrant application of 
Diagnostic Code 8515.  Further, although the Veteran has 
arthritis due to trauma, confirmed by x-ray finding, 
arthritis is  rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  The Veteran has already been rated on 
that basis.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain per 
DeLuca.  A review of the record, however, shows that there 
are no additional factors which would restrict motion to such 
an extent that the criteria for a higher rating would be 
justified.  Even considering DeLuca, the Veteran retains 
motion within contemplation of the 10 percent rating.  
Regardless, because the Veteran is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider 38 C.F.R. § 4.40 and 4.45.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Thus, the preponderance of the evidence is against a 
compensable rating for the right wrist prior to May 2, 2007, 
and in excess of 10 percent for the right wrist from May 2, 
2007 and for the left wrist for the entire appeal period.  

E.  Conclusion

The Board notes that although the Veteran has residual 
scarring due to his service-connected disabilities, there is 
no basis for a rating based on the residual scarring due, as 
the residual scarring is asymptomatic and does not cover a 
sufficient area.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (1997-2009).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disabilities with the established criteria found in the 
rating schedule for the disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities 
beyond the initial injuries.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to service connection COPD is granted.

Entitlement to an initial rating in excess of 20 percent for 
residuals of a fracture of the left tibia and fibula is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
residuals of a fracture of the left femur and 
intertrochanteric hip, postoperative, is denied.

Entitlement to a rating of 40 percent for degenerative disc 
disease of the lumbosacral spine is granted from May 9, 2006, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an initial compensable rating for right 
trapezial fracture, prior to May 2, 2007, is denied.

Entitlement to a rating in excess of 10 percent for right 
trapezial fracture, from May 2, 2007, is denied.  

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left wrist, is denied.  



______________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


